Citation Nr: 1500534	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for nystagmus, right eye, with decreased visual acuity.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972.  This matter comes to before Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of this appeal, the jurisdiction over the Veteran's claim was transferred to the RO in Winston-Salem, North Carolina.


REMAND

During a December 2012 hearing before the Board, the Veteran asserted that his service-connected nystagmus, right eye, with decreased visual acuity, had worsened since the most recent VA examination in May 2011.  The Board finds that the May 2011 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected nystagmus, right eye, with decreased visual acuity, especially in light of the Veteran's assertions of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, during the December 2012 Board hearing, the Veteran testified that he receives ongoing treatment for his service-connected nystagmus, right eye, with decreased visual acuity, at Village Eye Care in Fayetteville, North Carolina.  The most recent treatment report from this treatment provider is dated in December 2011.  As such, the Board finds that a remand is also required in order for the RO to obtain the Veteran's recent records from Village Eye Care.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the Veteran's treatment records from Village Eye Care in Fayetteville, North Carolina, dated in and after December 2011.  Any responsive records that are not already of record must be associated with the Veteran's claims file.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
2.  The RO must provide the Veteran with a VA examination to determine the current severity of his service-connected nystagmus, right eye, with decreased visual acuity.  The claims file and all electronic records must be made available to and reviewed by the VA examiner.  The examiner must conduct all necessary tests to report the manifestations of the Veteran's right eye nystagmus, to include visual acuity.  The examiner must render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.  The examiner must specifically discuss the Veteran's contentions regarding eye twitching.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

